internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi plr-126052-03 date date x state a d1 dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling on behalf of x under sec_1362 of the internal_revenue_code the information submitted discloses that x was formed on d1 under the laws of state a x’s sole shareholder represents that he intended that x be an s_corporation beginning d1 however x’s s election was not timely filed x filed a form_1120s u s income_tax return for an s_corporation for its taxable_year beginning d1 sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made plr-126052-03 sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely s election for its taxable_year that began on d1 and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing a form_2553 election by a small_business_corporation with an effective date of d1 with the appropriate service_center within days from the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether x otherwise qualifies as an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes cc
